DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 July 2022 was filed after the mailing date of the patent application on 13 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the current set of claims (Claims, 18 July 2022), Claims 7-9 are pending.
Based on the current set of claims (Claims, 18 July 2022), Claims 7 and 9 are amended.  Said amendments are narrowing and supported by the originally-filed Specification (Specification, 13 August 2020, ¶19).

Response to Arguments
Applicant’s arguments with respect to claims 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Svedman et al. (US 20210352734 A1; hereinafter referred to as “Svedman”) in view of Kim et al. (US 20160029414 A1; hereinafter referred to as “Kim”).
Regarding Claim 7, Svedman discloses a terminal comprising: 
a receiver (¶103-105 & Fig. 7, Svedman discloses a radio station comprises transceiver electronics 703) that receives a Mask Index (¶96 & Fig. 5 (520) & ¶101 & Fig. 6 (640), Svedman discloses receiving, by the UE from a base station, second configuration information) specifying an available transmission occasion for a random access channel (¶85 & Claim 15, Svedman discloses that the second configuration information further includes a Mask Index where the Mask Index indicates an allowed Physical Random Access Channel (PRACH) resources of a plurality of PRACH resources), wherein a plurality of Mask Indexes is associated with types of trigger for a random access procedure (¶62 & ¶83, Svedman discloses one or more mask indexes of a contention-free random access configuration where the CFRA is triggered by a plurality of messages from the base station such as a handover command, UE-specific signaling, and an information block such as on-demand delivery request); 
a processor (¶103-105 & Fig. 7, Svedman discloses a radio station comprises processor electronics 701) that identifies, based on the Mask Index, an available random access channel resource in a time domain and a frequency domain (¶98 & Fig. 5 (530), Svedman discloses generating, by the UE, a third schedule of allowed PRACH occasions based upon the Mask Index).
However, Svedman does not explicitly disclose a transmitter that transmits a random access preamble using the available random access channel resource, wherein the processor identifies the available random access channel resource based on a factor that triggers a random access procedure.
Kim, a prior art reference in the same field of endeavor, teaches a transmitter (¶154-156 & Fig. 10, Kim discloses a user equipment (UE) comprising a transceiver 1005) that transmits a random access preamble using the available random access channel resource (¶90-91 & Fig. 5 (575), Kim discloses transmitting, by the UE from the BS, a random access preamble using the PRACH occasion indicated by the PRACH mask index).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Svedman by requiring that a transmitter that transmits a random access preamble using the available random access channel resource as taught by Kim because the occurrence of failed uplink transmissions on secondary cells is reduced when the primary cell and secondary cells have different uplink transmission timings (Kim, ¶12).
Regarding Claim 8, Svedman in view of Xiong discloses the terminal according to claim 7.
Kim, a prior art reference in the same field of endeavor, teaches the transmitter transmits the random access preamble using the identified resource in a bandwidth part (¶7-8 & Fig. 5 (575), Kim discloses each celli is configured with an uplink carrier where the preamble is transmitted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Svedman by requiring that the transmitter transmits the random access preamble using the identified resource in a bandwidth part as taught by Kim because the occurrence of failed uplink transmissions on secondary cells is reduced when the primary cell and secondary cells have different uplink transmission timings (Kim, ¶12).
Regarding Claim 9, Svedman discloses a base station apparatus comprising: 
a transmitter (¶103-105 & Fig. 7, Svedman discloses a radio station comprises transceiver electronics 703) that transmits a Mask Index (¶96 & Fig. 5 (520) & ¶101 & Fig. 6 (640), Svedman discloses transmitting, by the BS to a user equipment (UE), second configuration information) specifying an available transmission occasion for a random access channel to a terminal (¶85 & Claim 15, Svedman discloses that the second configuration information further includes a Mask Index where the Mask Index indicates an allowed Physical Random Access Channel (PRACH) resources of a plurality of PRACH resources), wherein a plurality of Mask Indexes is associated with types of trigger for a random access procedure (¶62 & ¶83, Svedman discloses one or more mask indexes of a contention-free random access configuration where the CFRA is triggered by a plurality of messages from the base station such as a handover command, UE-specific signaling, and an information block such as on-demand delivery request).
However, Svedman does not explicitly disclose a receiver that receives a random access preamble using an available random access channel resource, the available random access channel resource being identified by the terminal based on the received Mask Index among the plurality of Mask Indexes.
Kim, a prior art reference in the same field of endeavor, teaches a receiver (¶164-166 & Fig. 11, Kim discloses an evolved node B (eNB) comprising a transceiver 1105) that receives a random access preamble using an available random access channel resource (¶90-91 & Fig. 5 (575), Kim discloses receiving, by the BS from the UE, a random access preamble using the PRACH occasion indicated by the PRACH mask index).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Svedman by requiring that a transmitter that transmits a random access preamble using the available random access channel resource as taught by Kim because the occurrence of failed uplink transmissions on secondary cells is reduced when the primary cell and secondary cells have different uplink transmission timings (Kim, ¶12).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474